         Case 3:18-md-02843-VC Document 688 Filed 06/22/21 Page 1 of 5




Derek W. Loeser (admitted pro hac vice)       Lesley E. Weaver (SBN 191305)
KELLER ROHRBACK L.L.P.                        BLEICHMAR FONTI & AULD LLP
1201 Third Avenue, Suite 3200                 555 12th Street, Suite 1600
Seattle, WA 98101                             Oakland, CA 94607
Tel.: (206) 623-1900                          Tel.: (415) 445-4003
Fax: (206) 623-3384                           Fax: (415) 445-4020
dloeser@kellerrohrback.com                    lweaver@bfalaw.com

Plaintiffs’ Co-Lead Counsel

Additional counsel listed on signature page


                              UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA


IN RE: FACEBOOK, INC. CONSUMER                 MDL No. 2843
PRIVACY USER PROFILE LITIGATION                Case No. 18-md-02843-VC-JSC


This document relates to:                      PLAINTIFFS’ STATUS UPDATE

ALL ACTIONS                                    Judges: Hon. Vince Chhabria and
                                               Hon. Jacqueline Scott Corley
                                               Courtroom: VIA VIDEOCONFERENCE
                                               Hearing Date: June 23, 2021
                                               Hearing Time: 8:30 a.m.




PLAINTIFFS’ STATUS UPDATE                                                     MDL NO. 2843
                                                               CASE NO. 18-MD-02843-VC-JSC
           Case 3:18-md-02843-VC Document 688 Filed 06/22/21 Page 2 of 5



          The parties were unable to agree on a Joint Statement. As such, Plaintiffs submit the

following statement:

          Since the last discovery conference, the parties have continued to work through selected

discovery disputes in joint and ex parte mediation sessions with Judge Andler and Mr. Garrie.

The parties have agreed upon a mediator to discuss possible case resolution, and are prepared to

discuss that with Judge Chhabria in the Case Management Conference this Thursday, June 24.

          Despite some progress, numerous significant issues are not yet resolved. This includes

the rate of document production and the scope of relevant discovery in the case, issues that

prompted the Court to propose discovery mediation, including the outstanding issue of a

proposed case management schedule. Because there is some ambiguity and disagreement about

the scope of “mediation confidentiality,” Plaintiffs cannot explain the scope of impasse with

specificity. But threshold issues, including issues that led the Court to propose the parties engage

in discovery mediation, remain unresolved. Given the number of unresolved issues, Plaintiffs

believe that the appointment of a Special Master pursuant to Federal Rule of Civil Procedure 53

is appropriate. This role would supplement, not supplant, Your Honor’s role.1 The use of Special

Masters is routine in MDL cases. In this case in particular, the technical complexity of the issues

the parties have yet to resolve requires the appointment of an expert who has the time and

technical background to engage with the parties on a weekly basis to study and frame the issues,

and also has the power to guide the parties to reasonable positions. This role would be akin to the

Technology Master described in Section 1 of the Academy of Court-Appointed Masters

Benchbook (the “Benchbook”).2

          Specifically, Plaintiffs recommend that Mr. Garrie be granted a Rule 53 appointment,

with Judge Andler retaining her role as a neutral mediator of disputes. Mr. Garrie has served as a


1
    Guidelines for the Appointment and Use of Special Masters, Guideline 4.
2
    https://www.courtappointedmasters.org/acam/assets/File/public/handbook/section_1.pdf
    (describing that a “Technology Master,” such as “[a] master[] with technical expertise can be
    very helpful,” “[i]n cases intertwined with technology, scientific, or complex issues” and “can
    provide the courts and parties with the expertise necessary to understand and resolve
    problems.”
PLAINTIFFS’ STATUS UPDATE                          1                                    MDL NO. 2843
                                                                         CASE NO. 18-MD-02843-VC-JSC
         Case 3:18-md-02843-VC Document 688 Filed 06/22/21 Page 3 of 5



Rule 53 Special Master, including on technical issues, before. Absent agreement with Facebook,

Plaintiffs will bring a motion seeking this appointment.



Dated: June 22, 2021                                Respectfully submitted,


KELLER ROHRBACK L.L.P.                              BLEICHMAR FONTI & AULD LLP

By:    /s/ Derek W. Loeser                          By:    /s/ Lesley E. Weaver
       Derek W. Loeser                                     Lesley E. Weaver

Derek W. Loeser (admitted pro hac vice)             Lesley E. Weaver (SBN 191305)
Cari Campen Laufenberg (admitted pro hac vice)      Anne K. Davis (SBN 267909)
David J. Ko (admitted pro hac vice)                 Matthew S. Melamed (SBN 260272)
Benjamin Gould (SBN 250630)                         Angelica M. Ornelas (SBN 285929)
Adele Daniel (admitted pro hac vice)                Joshua D. Samra (SBN 313050)
1201 Third Avenue, Suite 3200                       555 12th Street, Suite 1600
Seattle, WA 98101                                   Oakland, CA 94607
Tel.: (206) 623-1900                                Tel.: (415) 445-4003
Fax: (206) 623-3384                                 Fax: (415) 445-4020
dloeser@kellerrohrback.com                          lweaver@bfalaw.com
claufenberg@kellerrohrback.com                      adavis@bfalaw.com
dko@kellerrohrback.com                              mmelamed@bfalaw.com
bgould@kellerrohrback.com                           aornelas@bfalaw.com
adaniel@kellerrohrback.com                          jsamra@bfalaw.com

Christopher Springer (SBN 291180)
801 Garden Street, Suite 301
Santa Barbara, CA 93101
Tel.: (805) 456-1496
Fax: (805) 456-1497
cspringer@kellerrohrback.com

                                  Plaintiffs’ Co-Lead Counsel




PLAINTIFFS’ STATUS UPDATE                       2                                   MDL NO. 2843
                                                                     CASE NO. 18-MD-02843-VC-JSC
         Case 3:18-md-02843-VC Document 688 Filed 06/22/21 Page 4 of 5




               ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)


       I, Derek W. Loeser, attest that concurrence in the filing of this document has been

obtained from the other signatory. I declare under penalty of perjury that the foregoing is true

and correct.

       Executed this 22nd day of June, 2021, at Seattle, Washington.


                                              /s/ Derek W. Loeser
                                              Derek W. Loeser




PLAINTIFFS’ STATUS UPDATE                        3                                    MDL NO. 2843
                                                                       CASE NO. 18-MD-02843-VC-JSC
           Case 3:18-md-02843-VC Document 688 Filed 06/22/21 Page 5 of 5




                                  CERTIFICATE OF SERVICE

         I, Sarah Skaggs, hereby certify that on June 22, 2021, I electronically filed the foregoing

with the Clerk of the United States District Court for the Northern District of California using the

CM/ECF system, which shall send electronic notification to all counsel of record.

         In addition, the following were served via email:

                  Anjeza Hassan
                  annie.sara@yahoo.com

                                               /s/ Sarah Skaggs
                                               Sarah Skaggs
4833-0106-4687, v. 4




PLAINTIFFS’ STATUS UPDATE                         4                                     MDL NO. 2843
                                                                         CASE NO. 18-MD-02843-VC-JSC
